DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 11 October 2018, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Objections
Claim 24 objected to because of the following informalities:  “a key performance indicators” should be either “a key performance indicator” or “key performance indicators”.  Appropriate correction is required.
Claim 25 depends upon claim 25, and thus includes the aforementioned limitation(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is rejected because the scope of the claim is not clear.  It is not clear what is meant by “a query component that generates key performance indicators from a query, determines key performance indicators…” (i.e., is the determination different from the generation and, if so, how?).  The examiner has assumed, for the purposes of examination, that the component is determining some number of key performance indicator(s) from those generated.
Claims 22-23 depend upon claim 21, and thus include the aforementioned limitation(s).

Claim 24 is rejected because the scope of the claim is not clear.  It is not clear what is meant by “generating, by a query component operatively coupled to a processor, key performance indicators from a query, determining a key performance indicators…” (i.e., is the determination different from the generation and, if so, how?). The examiner has assumed, for the purposes of examination, that the component is determining some number of key performance indicator(s) from those generated.
Claim 25 depends upon claim 25=4, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10, 11, 14, 16, 17, 20, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirois (US 11,004,005) in view of Maheshwari (US 2016/0103559).

As per claim 1, Sirois teaches a memory that stores computer-executable components [the system can be implemented as software components stored on a computer readable medium and executed by a processor (col. 7, lines 48-58, etc.)]; a processor, operably coupled to the memory, and that executes the computer-executable components stored in the memory [the system can be implemented as software components stored on a computer readable medium and executed by a processor (col. 7, lines 48-58, etc.)], wherein the computer-executable components comprise: a query component that generates key performance indicators from a query, [the analytics engine takes a user input (query) and generates status information based upon the input, including key performance indicators (KPI), KPI measures, and various metrics (col. 18, lines 21-59, etc.)]; a learning component that generates, using artificial intelligence, problem descriptions from one or more key performance indicators or the operational metrics and transmits the problem descriptions to a first database [the analytics engine takes a user input (query) and generates status information based upon the input, such as complexity, as well as a problem description and identifier(s) (col. 18, lines 21-59, etc.) using machine learning to classify the problem (col. 3, lines 36-46, etc.)]; and a content component that retrieves the problem descriptions from the first database, searches a second database for a recommendation based on the problem descriptions, and provides the [the analytics engine may use the description and metrics such as complexity to identify similar problems in a database, and search for/provide recommendations for resolution of the problem (col. 4, lines 5-21; col. 9, lines 13 to col. 10, line 7; etc.)].
While Sirois teaches generating key performance indicators and metrics from the query (see above) it does not explicitly teach wherein the computer-executable components comprise: a query component that generates key performance indicators from a query, determines a subset of key performance indicators that individually have a performance below a threshold, and maps the subset of key performance indicators to operational metrics.
Maheshwari teaches a query component that generates key performance indicators from a query, determines a subset of key performance indicators that individually have a performance below a threshold, and maps the subset of key performance indicators to operational metrics [from a correlation search one or more notable events/alarms are generated, and the status of a number of key performance indicators (KPIs) are determined and compared to user set thresholds, for visualization of operational metrics (paras. 0242-248, 1205, etc.) which may be defined as different categories/severity levels (para. 0976, etc.)], and a learning component that generates, using artificial intelligence, problem descriptions from one or more key performance indicators or the operational metrics and transmits the problem descriptions to a first database [from the correlation search a number of graph lanes are used to identify a problem or pattern of interest (para. 0250) where a notable event determined from the query may represent an operational problem (para. 0973, etc.); for the learning component using AI in Sirois, above].
Sirois and Maheshwari are analogous art, as they are within the same field of endeavor, namely identifying problems based on user input/queries.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine KPIs from a query that are below a threshold, as taught by Maheshwari, for the KPIs from the query in the system taught by Sirois.
Maheshwari provides motivation as [by identifying a set of KPIs meeting specific thresholds, the system provides users an efficient tool for dynamically creating entity definitions, monitoring performance, and determining the system state (paras. 0233-237, etc.)].

As per claim 2, Sirois/Maheshwari teaches wherein the learning component generates the problem descriptions by computing a correlation between at least one of: the subset of key performance indicators and the operational metrics; a first portion of the subset of key performance indicators and a second portion of the subset of key performance indicators; or a portion of the operational metrics and a second portion of the operational metrics [a correlation search definition may be stored in a service monitoring data store containing one or more characteristics of the search related to the chosen KPIs which can be used to determine and navigate to results for the event search (Maheshwari: paras. 1241-1243, 1261-1262, etc.)].

As per claim 3, Sirois/Maheshwari teaches wherein the query component further generates a context description form the key performance indicators and the learning component uses the context description to train the artificial intelligence [the machine learning algorithm requires a training phase employing a suitable sample size of data regarding the problem, where the problem data includes context information (Sirois: col. 18, line 34 to col. 19, line 10; etc.)].

As per claim 4, Sirois/Maheshwari teaches wherein the context description is one or more of an entity, a category, or a topic associated with a query [a set of one or more characteristics related to an identified problem, such as, for example problem name/opportunity, problem identification number, problem description, number of departments and parties associated with a problem, problem solving tools currently or previously employed for addressing the problem, key performance indicator (KPI) benchmark, date problem identified, and the like for classification (Sirois: col. 18, line 34 to col. 19, line 10; etc.); and/or a complexity category (Sirois: col. 13, lines 27-36; etc.)].

As per claim 7, Sirois/Maheshwari teaches wherein the query component computes key performance indicators by classifying the query using a multi-label classifier [from a correlation search one or more notable events/alarms are generated, and the status of a number of key performance indicators (KPIs) are determined and compared to user set thresholds, for visualization of operational metrics (Maheshwari: paras. 0242-248, 1205, etc.) using automated problem classification (Sirois: col. 2, lines 21-56; col. 12, lines 22-52; etc.)].

As per claim 10, see the rejection of claim 1, above.

As per claim 11, see the rejection of claim 3, above.

As per claim 14, see the rejection of claim 7, above.

As per claim 16, see the rejection of claim 1, above, wherein Sirois/Maheshwari also teaches a computer program product for automated problem generation using artificial intelligence, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform the method [the system can be implemented as software components stored on a computer readable medium and executed by a processor (Sirois: col. 7, lines 48-58, etc.)].

As per claim 17, see the rejection of claim 3, above.

As per claim 20, see the rejection of claim 7, above.

As per claim 21, see the rejection of claim 1, above.

As per claim 23, see the rejection of claim 7, above.

As per claim 24, see the rejection of claim 1, above.

As per claim 25, see the rejection of claim 7, above.


Claims 5, 6, 12, 13, 18, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirois and Maheshwari as applied to claims 1, 10, 16, and 21 above, and further in view of Whitner (US 2018/0287856)

As per claim 5, Sirois/Maheshwari teaches the system of claim 1, as described above.
While Sirois/Maheshwari teaches various AI models (see, e.g., Sirois: col. 3, lines 36-58) it does not explicitly teach wherein the artificial intelligence includes a recurrent neural network.
Whitner teaches wherein the artificial intelligence includes a recurrent neural network [embodiments may classify alarms with a neural network, for instance a recurrent neural network, like a long-short term memory (LSTM) recurrent neural network trained on the response log data (para. 0085, etc.)].
Sirois/Maheshwari and Whitner are analogous art, as they are within the same field of endeavor, namely using machine learning to determine/classify alerts.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a recurrent neural network including long-short term memory, as taught by Whitner, as the machine learning model in the system of Sirois/Maheshwari.
Whitner provides motivation as [a recurrent neural network with LSTM is effective for learning alerts/alarms due to their temporal nature (para. 0101, etc.)].

As per claim 6, Sirois/Maheshwari/Whitner teaches wherein the recurrent neural network comprises a long-short term memory neural network [embodiments may classify alarms with a neural network, for instance a recurrent neural network, like a long-short term memory (LSTM) recurrent neural network trained on the response log data (Whitner: para. 0085, etc.)].

As per claim 12, see the rejection of claim 5, above.

As per claim 13, see the rejection of claim 6, above.

As per claim 18, see the rejection of claim 5, above.

As per claim 19, see the rejection of claim 6, above.

As per claim 22, see the rejection of claims 5-6, above.


Claims 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirois and Maheshwari as applied to claims 1, 7, and 14 above, and further in view of Zhou (US 2007/0279490).

As per claim 8, Sirois/Maheshwari teaches the system of claim 7, as described above.
While Sirois/Maheshwari teaches that the classifier is trained (see above) it does not explicitly teach wherein the user trains the multi-label classifier by validating labels 
Zhou teaches wherein the user trains the multi-label classifier by validating labels predicted by the multi-label classifier for training data comprising labeled queries and unlabeled queries [unsupervised clustering is performed on segments in the input streams and a set of abnormal events are combined with user feedback to generate a clean training set for the classifier, which is trained and then cross-validated and combined (paras. 0005-7, 0018 etc.) for the multi-label classifier of Sirois/Maheshwari, above].
Sirois/Maheshwari and Zhou are analogous art, as they are within the same field of endeavor, namely classifying abnormal events/alerts/anomalies.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the unsupervised and user-feedback enhanced training set as well as cross-validation for training the classifier, as taught by Zhou, for training the classifier in the system of Sirois/Maheshwari.
Zhou provides motivation as [the two stage training process alleviates high false alarm rates and produces a more precise model (abstract, para. 0007, etc.)].

As per claim 9, Sirois/Maheshwari/Zhou teaches wherein the user provides feedback associated with the problem descriptions to the learning component, and the learning component uses the feedback to train the artificial intelligence [unsupervised clustering is performed on segments in the input streams and a set of abnormal events are combined with user feedback to generate a clean training set for the classifier, which is trained and then cross-validated and combined (Zhou: paras. 0005-7, 0018 etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 8.

As per claim 15, see the rejection of claim 8, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-25 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.